IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

RAUL REYES,                           NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-453

OCASA, INC., AND CNA
INSURANCE,

      Appellee.


_____________________________/

Opinion filed August 12, 2014.

An appeal from an order of the Judge of Compensation Claims.
Donna S. Remsnyder, Judge.

Date of Accident: November 12, 2012

Mark L. Zientz of the Law Offices of Mark L. Zientz, P.A., Miami, for Appellant.

Michael Arington of Eraclides, Gelman, Hall, Indek, Goodman & Waters,
Jacksonville, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, C.J., BENTON and RAY, JJ., CONCUR.